UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7016



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HARRY L. DANTZLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-01-331)


Submitted:   February 23, 2006             Decided:   March 1, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry L. Dantzler, Appellant Pro Se. John Michael Barton, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Harry L. Dantzler appeals the district court’s order

denying his motion to amend the complaint, Fed. R. Civ. P. 15.            We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Dantzler, No. CR-01-331 (D.S.C.

June 24, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -